Exhibit 10.2

 

PROJECT 500

 

AMENDED AND RESTATED

PERFORMANCE AWARD UNDER

SIX FLAGS ENTERTAINMENT CORPORATION

LONG-TERM INCENTIVE PLAN

 

Award Amendment and Restatement

 

·

This amended and restated Project 500 Performance Award includes an Early
Achievement Award and Partial Achievement Award for 2012 and otherwise continues
the terms of the Project 500 Performance Award granted to Mr. /
Ms.                            (“Executive”) on August 30, 2011. This amended
and restated Project 500 Award does not provide additional benefits with respect
to the achievement of Modified EBITDA for any year other than 2012.

 

 

 

 

Award

 

·

Eligibility: On the terms in the documents governing the Project 500 Award,
Executive will be granted a Project 500 Award on the Grant Date after the
Company achieves $500 million of Modified EBITDA in the 2012, 2013, 2014 or 2015
calendar year (“Target EBITDA”) provided such Executive is employed on the first
day of the calendar year immediately following the calendar year during which
such Target EBITDA is achieved.

 

 

 

 

 

 

·

Target Award: The number of shares included in the Executive’s Project 500 Award
if the Target EBITDA is achieved in calendar year 2015 and there has been no
Early Achievement Award or Partial Achievement Award will be equal to
               shares (“Target Award”).

 

 

 

 

 

 

·

Early Achievement Awards:

 

 

 

·

2012: If Target EBITDA is achieved in calendar year 2012, the Target Award is
increased by 50% and a grant of [150% x Target Award] shares will be made on the
Grant Date. No additional grants of shares under this Performance Award would be
made.

 

 

 

 

 

 

·

2013: If Target EBITDA is achieved in calendar year 2013, the Target Award is
increased by 35% and a grant of [135% x Target Award] shares will be made on the
Grant Date. No additional grants of shares under this Performance Award would be
made.

 

 

 

 

 

 

·

2014: If the Target EBITDA is achieved in calendar year 2014 and there was no
2013 Partial Achievement Award, the Target Award is increased by 15% and a grant
of [115% x Target Award] shares will be made on the Grant Date. No additional
grants of shares under this Performance Award would be made.

 

 

 

·

Partial Achievement Awards:

 

 

 

·

2012: If $475 million of Modified EBITDA but not Target EBITDA is achieved in
calendar year 2012, a grant of [75% x 150% x Target Award]

 

 

--------------------------------------------------------------------------------


 

 

 

 

shares (“2012 Partial Achievement Award”) will be made on the Grant Date.

 

The excess by which the Modified EBITDA for calendar year 2012 exceeds $475
million is referred to as “Excess 2012 Modified EBITDA”.

 

 

 

 

 

 

·

2013: A “2013 Partial Achievement Award” is:

 

If no 2012 Partial Achievement Award was earned, then if $475 million of
Modified EBITDA but not Target EBITDA is achieved in calendar year 2013, a grant
of [75% x 135% x Target Award] shares (“2013 Partial Achievement Award”) will be
made on the Grant Date.

 

If a 2012 Partial Achievement Award was earned, then if Modified EBITDA in
calendar year 2013 equals or exceeds (i) $475 million less (ii) the Excess 2012
Modified EBITDA, a grant of [25% x 135% x Target Award] shares will be made on
the Grate Date. No additional grants of shares under this Performance Award
would be made.

 

The excess by which the Modified EBITDA for calendar year 2013 exceeds $475
million is referred to as “Excess 2013 Modified EBITDA”.

 

 

 

 

 

 

·

2014: A “2014 Partial Achievement Award” is:

 

If neither a 2012 Partial Achievement Award nor a 2013 Partial Achievement Award
was earned, then if the Modified EBITDA in calendar year 2014 equals or exceeds
$475 million of Modified EBITDA but Target EBITDA is not achieved in calendar
year 2014, a grant of [50% x 115% x Target Award] shares will be made on the
Grant Date.

 

If a 2013 Partial Achievement Award was earned but no 2012 Partial Achievement
Award was earned, then if Modified EBITDA in calendar year 2014 equals or
exceeds (i) $475 million less (ii) the Excess 2013 Modified EBITDA, a grant of
[25% x 115% x Target Award] shares will be made on the Grate Date. No additional
grants of shares under this Performance Award would be made.

 

The excess by which the Modified EBITDA for calendar year 2014 exceeds $475
million is referred to as “Excess 2014 Modified EBITDA”.

 

 

 

 

 

 

·

2015: A “2015 Partial Achievement Award” is:

 

If none of a 2014 Partial Achievement Award, a 2013 Partial Achievement Award or
a 2012 Partial Achievement Award was earned, then if Modified EBITDA in calendar
year 2015 equals or exceeds $475 million but Target EBITDA is not achieved in
calendar year 2015, a grant of [50% x Target Award] shares will be made on the
Grant Date. No additional grants of shares under this Performance Award would be
made.

 

If a 2014 Partial Achievement Award was earned but no 2012 Partial Achievement
Award or 2013 Partial Achievement Award was earned, then if Modified EBITDA in
calendar year 2015 equals or exceeds (i) $475 million less (ii) the Excess 2014
Modified EBITDA, a grant of [50% x Target

 

--------------------------------------------------------------------------------


 

 

 

 

Award] shares will be made on the Grant Date. No additional grants of shares
under this Performance Award would be made.

 

Grant Date

 

·

The grant date of any Project 500 Award will be the date of the Compensation
Committee’s certification of the achievement of the Modified EBITDA required for
the applicable Target Award, Early Achievement Award or Partial Achievement
Award after completion of the Audit Committee’s review of the Company’s audited
financial statements for the applicable calendar year. Such certification and
grant shall occur during the calendar year following the calendar year during
which the requisite Modified EBITDA was achieved. To receive a grant of shares
under the Project 500 Award based on Modified EBITDA for 2013, 2014 or 2015, the
Company must have a profit for at least one of the 2013, 2014 or 2015 calendar
years. To receive any grant of shares under the Project 500 Award, unless
otherwise determined by the Compensation Committee, the Executive must be
employed by the Company or its affiliates on the first day of the calendar year
immediately following the calendar year during which the requisite Modified
EBITDA was achieved.

 

 

 

 

Modified EBITDA

 

·

Modified EBITDA has the meaning contained in the notes to the financial
statements filed with the Company’s quarterly earnings releases, subject to
potential adjustments by the Compensation Committee as set forth in the
following sentence. In the event of acquisitions, dispositions, extraordinary or
other unusual or one-time transactions and other events set forth in
Section 9(d)(ii) of the Long-Term Incentive Plan, the Compensation Committee, in
consultation with the Audit Committee, shall equitably adjust the applicable
Modified EBITDA level(s) necessary to earn an Early Achievement Award, Partial
Achievement Award and Target Award.

 

 

 

 

Other

 

·

Whether a Partial Achievement Award is earned for any calendar year shall be
determined prior to whether a Target Award or Early Achievement Award is earned
for such calendar year. The Target Award may be earned only if no Partial
Achievement Award or Early Achievement Award was earned in any calendar year.
For the sake of clarity, if (i) the Target EBITDA has been achieved in any of
2012, 2013 or 2014, no additional grants of shares under this Performance Award
would be made after such Early Achievement Award, (ii) there has been a 2014
Partial Achievement Award, the number of shares that will be issued upon
achievement of the Target EBITDA in 2015 shall be determined pursuant to the
rules applicable to 2015 Partial Achievement Awards, (iii) a 2012 Partial
Achievement Award is earned but no 2013 Partial Achievement Award is earned, no
additional grants of shares under this Performance Award would be made after
such 2012 Partial Achievement Award, or (iv) a 2013 Partial Achievement Award is
earned but no 2014 Partial Achievement Award is earned, no additional grants of
shares under this Performance Award would be made after such 2013 Partial
Achievement Award.

 

--------------------------------------------------------------------------------


 

 

 

·

In the event of any significant merger or acquisition or other extraordinary
transaction following the date of this Performance Award and prior to the last
possible issuance of any shares, the Compensation Committee shall equitably
adjust the Performance Award as it deems appropriate to preserve the value of
the Performance Award to the Executive and the intended purpose of the
Performance Award; provided that, notwithstanding anything to the contrary
contained herein, in the event of a Change in Control, the Compensation
Committee may terminate and cancel this Performance Award on such terms and
conditions as it determines in its discretion, including without delivery of any
shares hereunder or payment of any other consideration.

 

 

 

 

 

 

·

The terms of this Performance Award supersede any applicable employment or other
agreement provision which might be construed to vary the terms set forth in this
Performance Award or otherwise entitle the Executive to a Target Award, Early
Achievement Award or Partial Achievement Award other than on the terms set forth
in this Performance Award and the Executive waives any such provision as a
condition to receiving this Performance Award.

 

 

 

 

 

 

·

The Project 500 Award may contain other customary terms and conditions
determined by the Compensation Committee and is subject to the terms and
conditions of the Long-Term Incentive Plan (except as modified herein).

 

--------------------------------------------------------------------------------

 